         Case 1:20-cr-00135-JMF Document 384 Filed 04/27/21 Page 1 of 3




NEW JERSEY OFFICE                                                          NEW YORK OFFICE
130 POMPTON AVENUE                                                          48 WALL STREET – 5 FL.
                                                                                             TH


VERONA NJ 07044                                                             NYC, NY 10005
(973) 239-4300                                                             (646) 779-2746


                                     LORRAINE@LGRLAWGROUP.COM
                                        WWW.LGAULIRUFO.COM
                                      FAX: (973) 239-4310

                                            _________

                                                                    April 26, 2021

Via ECF
Hon. Jesse M. Furman
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                     Re: United States v Arguendas (Jacobb Padin)

                        20 Cr. 135 (JMF)

Dear Judge Furman:

         We represent Jacobb Padin in the above matter. We write to advise the Court of the of
 the steps Mr. Padin has undertaken to get vaccinated, and to respectfully request that the Court
 postpone his surrender date, currently scheduled for April 30, 2021 until July 1, 2021, for the
 “exceptional” reasons supporting this request that our set forth below.

         As set forth in our previous requests for temporary bail, Mr. Padin has severe, chronic
 asthma and other medical conditions that required recent surgery and ongoing therapy.
 Immediately following Mr. Padin’s bail hearing, Mr. Padin contacted his physician to schedule
 an appointment to receive the vaccine. His doctor advised him that he would have to come in
 for an office visit prior to receiving the vaccine. Although Mr. Padin had a previously scheduled
 appointment with his doctor for early June, and the doctor’s office tried to persuade him to keep
 that appointment, at Mr. Padin’s request they were able to find an earlier appointment for May
 11, 2021 (which they advised was the earliest appointment they had). Mr. Padin took that
 appointment and anticipates receiving the first vaccine on that day. Because of the four-week
 time requirement between the first and second vaccine, and to account for a slight additional
 time period following the second vaccine to rule out any significant side effects from the
             Case 1:20-cr-00135-JMF Document 384 Filed 04/27/21 Page 2 of 3




    vaccine, we are respectfully requesting that Mr. Padin’s bail be continued until July 1, 2021. In
    support of this request, we provide the following exceptional reasons for him to remain out until
    that time.

            While the rate of COVID-19 infections across the United States are not as great as a few
    months ago, our country continues to face unprecedented challenges from the
    coronavirus pandemic. There were 429,133 new COVID-19 cases in the United
    States last week, 1 and in our prisons across the country, as of April 20,2021 at least
    395,882 people had tested positive for COVID-19. 2 Also, to date there have been
    2571 total prisoner deaths reported due to COVID-19. 3 Moreover, as of April 20,
    2021, the MCC reported 87 detainees with positive COVID-19 tests and 63 positive
    tests of staff, while the MDC reported 395 detainees with positive COVID-19 tests
    and 116 positive tests of staff. 4 In February 2021, an inmate at the MDC died from
    the virus, and this was after having received his first dosage of the vaccine. 5 And
    even though the MDC and MCC have begun to administer the vaccine, our understanding is
    that the percentage rate of those getting vaccinated remains extremely low, with only 11 percent
    of inmates at the MCC and only 15 percent atthe MDC having had one vaccine.6
           For these reasons, we respectfully submit that “exceptional reasons” exist warranting Mr.
    Padin’s temporary release until he is fully vaccinated. We therefore respectfully request that Your
    Honor postpone his surrender date until July 1, 2021.
           Mr. Padin’s pretrial service officer has noted that Mr. Padin has been 100 % compliant
    while on pretrial release. We also consulted with Andrew Chan, on behalf of the Government.
    We advised the Government of the circumstances set forth above regarding Mr. Padin and his
    appointment with his doctor to obtain the vaccine, after which we were asked to include the
    following statement:

                    As the Government indicated at the time of the defendant’s guilty plea, the
                    Government does not believe that the defendant has provided “exceptional
                    reasons” why his detention pending sentencing is not appropriate. This is
                    especially true in light of the fact that the defendant’s plea took place on March
                    17, 2021, and the defendant has still not been vaccinated and does not intend to
                    receive the first dose of the vaccine until May 11, 2021. For the reasons


1
    https://covid.cdc.gov/covid-data-tracker/#cases_casesinlast7days (Accessed April 23, 2021)
2
    https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons (Accessed April
23, 2021)
3
  https://www.bop.gov/resources/news/pdfs/20210208_press_release_bro.pdf (Accessed April 23, 2021)
4
  (See Apr. 20, 2021 Letter to the Honorable Margo K. Brodie from MCC Interim Warden R. Heisner and MDC
Warden H. Tellez, found at https://www.nyed.uscourts.gov/pub/bop/20210421_BOP_Report.pdf.)
5
  Murphy Mary, MDC inmate died from COVID-19 before developing immunity from vaccine, February 17, 2021,
 https://pix11.com/news/coronavirus/mdc-inmate-died-from-covid-19-before-developing-immunity-from-vaccine.
6
  See Apr. 20, 2021 Letter to the Honorable Margo K. Brodie from MCC Interim Warden R. Heisner and MDC
Warden H. Tellez, https://www.nyed.uscourts.gov/pub/bop/20210421_BOP_Report.pdf


                                                      2
        Case 1:20-cr-00135-JMF Document 384 Filed 04/27/21 Page 3 of 3




              previously stated, the Government continues to oppose further extension of
              Padin’s temporary release.

              Your Honor’s time and consideration of this request is greatly appreciated.


                                                                     Respectfully submitted,
                                                                        s/
                                                                     Lorraine Gauli-Rufo
                                                                     Attorney for Jacobb Padin

cc: Andrew Chan, AUSA
    Danielle Sassoon, AUSA
    Bernisa Mejia, PTSO (via email)




              The Defendant's surrender date is hereby extended to June 14, 2021 - at
              which point he should be fully vaccinated. (In the unlikely event that
              the Defendant has an adverse reaction to the vaccine and that date is
              problematic, counsel can seek a further extension at that time.) The
              Clerk of Court is directed to terminate Doc. #382. SO ORDERED.




                                          April 27, 2021




                                               3
